CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of Cutler Trust and to the use of our report dated August 17, 2010 on the Cutler Equity Fund’s (a series of shares of beneficial interest in Cutler Trust) financial statements and financial highlights.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders that is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania October 28, 2010
